Citation Nr: 0734421	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
February 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

The Board also notes that the veteran was denied entitlement 
to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
in a June 2006 rating decision.  The record does not reflect 
that a timely notice of disagreement was submitted in 
response to this decision; however, in the informal hearing 
presentation submitted in September 2007, the representative 
essentially stated that he desired his submission to be 
accepted as an informal claim for a TDIU.  Accordingly, this 
matter is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment that more nearly approximates reduced reliability 
and productivity than deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

The veteran was provided with adequate VCAA notice by letter 
mailed in June 2003, prior to the initial adjudication of the 
claim.  Although he was not specifically informed that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.    

While the veteran was not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for his PTSD until July 2006, after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board has determined that an 
increased rating is not warranted for the veteran's PTSD.  
Consequently, no effective date for an increased rating will 
be assigned.  Accordingly, the failure to provide notice with 
respect to that element of the claim is no more than harmless 
error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, the veteran has been afforded an 
appropriate VA examination.  The representative's contention 
that the veteran should be afforded another VA examination 
because the report of his most recent VA examination for 
compensation purposes is inadequate is addressed below.  
Otherwise, neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In April 2006, the veteran was afforded a VA examination.  
The claims file was available and reviewed by the examiner.  
The veteran reported that he had been married for 35 years 
and had a close relationship with his spouse and four 
children, although he denied having any friend.  The veteran 
reported having recurrent and intrusive distressing 
recollections, including images, thoughts, and perceptions.  
He had intense psychological distress at exposure to internal 
or external cues that symbolize or resemble an aspect of the 
traumatic event.  The veteran tries to avoid thoughts, 
feelings, or conversations associated with the trauma.  He 
also avoids activities, places or people that arouse 
recollections of the trauma.  He had markedly diminished 
interest or participation in significant activities and had 
feelings of detachment or estrangement from others.  He 
reported irritability or outbursts of anger, hypervigilance, 
and exaggerated startle response.  

Upon examination, the veteran was appropriately dressed, 
cooperative, with a constricted affect and dysphoric mood.  
His speech was loud.  His attention was intact, and he was 
oriented to person, time and place.  His thought process was 
logical and goal directed, and he did not have delusions.  
The veteran had mild sleep impairment.  He had no obsessive 
or ritualistic behavior and no panic attacks.  The veteran's 
impulse control was good with no episodes of violence.  He 
had no suicidal or homicidal thoughts.  His short and long 
term memory was normal.  The veteran reported that he had 
experienced no change emotionally since his last exam.  The 
examiner opined that the veteran's PTSD causes him to 
socially withdraw.  He does not have any friends and 
socializes only with his family members.  He also does not 
have any hobbies or leisure activities.  The examiner also 
noted that the veteran's prognosis is fair to good because he 
has supportive children and a supportive wife.  His emotional 
status is relatively stable with occasional anger outbursts 
without any severe consequences.  The veteran noted that his 
health had deteriorated and that he had been unable to work 
for the past six months.  He attributed his unemployment to 
hip problems.  The examiner diagnosed the veteran with 
moderate PTSD.  A Global Assessment of Functioning (GAF) 
score of 55 was assigned.

An August 2005 outpatient treatment record notes that the 
veteran was no longer working in a warehouse because his hip 
was too painful, and he could not do the work.  The 
psychiatrist examining the veteran noted that he was 
dysthymic and mildly dysphoric but not depressed.  His 
depression was in remission.  The veteran had no suicidal or 
homicidal ideations. 

In a May 2005 outpatient treatment record, the veteran's 
depression was noted to be in remission.  The veteran is a 
truck driver by occupation but had lost his license because 
he could not pass the physical.

In May 2005, the veteran's employer wrote a letter to the RO 
regarding the veteran's employment situation.  He stated that 
the veteran had been a valued employee since August 2003 and 
that recently the veteran was not medically recertified to 
operate commercial trucks because he did not meet the 
required standards on the audio and hearing examination.  He 
also indicated that due to ibuprofen and other prescription 
drugs that the veteran was taking, the veteran was no longer 
able to safely operate a commercial vehicle.  The employer 
stated that they did not want to let the veteran go so 
instead they arranged for him to work in a warehouse on a 
part-time basis.  This, however, was only a temporary job 
because the position would not be needed soon.  

In a January 2005 outpatient treatment record, the veteran 
admitted to feeling a little down when he is at home, but his 
mood is fine when he is working.  The psychiatrist noted that 
the veteran's depression was in remission.

A July 2004 outpatient treatment record notes that there was 
no recurrence of depression.

In January 2004, the veteran was examined by a VA 
psychiatrist.  The veteran was alert, oriented to person, 
place and time, neatly dressed and cooperative.  His speech 
was normal in rate, rhythm and volume and his flow of thought 
was logical, sequential and goal-oriented.  His long and 
short term memory was normal, and he had no delusions.  His 
concentration was intact and he had no suicidal or homicidal 
thoughts.  His mood was euthymic and affect normal.  The 
psychiatrist noted that the veteran's major depression was 
currently in remission.

In an August 2003 outpatient treatment record, it was noted 
that the veteran had found a new job.

In August 2003, the veteran was afforded a VA examination.  
The veteran's file was available and reviewed by the 
examiner.  The veteran reported sleep problems and anger 
outbursts.  The veteran noted difficulty maintaining jobs due 
to conflict with others and stated that he had four different 
jobs since 1999.  He reported intrusive thoughts and 
depression.  Upon examination, the veteran was logical and 
coherent throughout, with no evidence of any hallucinations 
or delusions.  He denied suicidal and homicidal ideations.  
The veteran cried during the interview when talking about 
events in Vietnam.  Memory and orientation were intact and 
concentration was good.  The veteran also had good insight 
into his difficulties.  A GAF score of 41 was assigned.  

In April 2003, the veteran stated that he quit his two year 
old truck driving job because he had a disagreement with his 
boss about the war in Iraq.

A December 2002 outpatient treatment record notes that the 
veteran described another depressive episode relatively 
recently.  The psychiatrist noted that the veteran had 
recurrent depressive episodes superimposed upon PTSD.

A July 2002 outpatient treatment record also notes that 
veteran was suffering from depression.  

Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

The Board finds that, although some of the symptoms 
associated with a 70 percent rating are at least arguably 
present, the evidence demonstrates that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned evaluation of 50 percent.  

The foregoing evidence demonstrates that the veteran does not 
exhibit suicidal ideations, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure or irrelevant speech, spatial disorientation, or 
neglect of personal appearance and hygiene.  The report of 
the veteran's most recent VA examination conducted in April 
2006 notes that the veteran had no suicidal ideations or 
obsessive or ritualistic behavior.  Furthermore, the veteran 
presented appropriately dressed and his speech was only loud, 
not illogical.  He also had no spatial disorientation, and he 
was oriented to person, time and place.  

Although the foregoing evidence does show that the veteran 
has suffered from depression in the past, there is no 
evidence that his depression affected his ability to function 
independently, appropriately or effectively.  Furthermore, 
the outpatient treatment records note that the veteran's 
depression has been in remission since January 2004.  

The evidence of record does show that the veteran may have 
difficulty adapting to stressful circumstances.  The August 
2003 examination report notes that the veteran had had four 
jobs since 1999.  In the veteran's most recent VA 
examination, the veteran reported that he had been unemployed 
for the last six months, but he attributed this to a hip 
problem, not his PTSD.  The veteran's representative states 
that the veteran lost his job indirectly from his PTSD due to 
the medication he has to take for his PTSD symptoms.  
However, there is no medical evidence supporting this 
contention and the report from the veteran's former employer 
includes no mention of the veteran's PTSD.  While his former 
employer indicated that the veteran could no longer operate a 
commercial vehicle safely due to ibuprofen and other 
prescriptions drugs he was taking, he did not identify the 
drugs to which he was referring and he indicated that the 
veteran's hearing impairment, rather than his PTSD, was the 
reason he failed to pass the medical examination required to 
operate a commercial truck.  In addition, the record is 
negative for evidence of any conflicts with employers since 
2003 and his employers letter is absent any indication that 
the veteran was having difficulties at work due to stress.

The veteran has experienced a few symptoms contemplated by a 
70 percent rating.  
The veteran's representative argues that the veteran has a 
strained relationship with his wife and that he continues to 
strike her.  This reference to the veteran striking his wife 
is the only reference in the file of physical violence.  The 
other records indicate that he has angry outbursts but that 
he leaves the house when he is upset.  The most recent VA 
examination report describes the veteran's wife as 
supportive, and notes that his emotional status is relatively 
stable with occasional anger outbursts without any severe 
consequences.  There is evidence that the veteran has the 
ability to establish and maintain effective relationships in 
that he has been married for 35 years.  

Also, the evidence of record notes that the veteran has 
difficulty controlling his anger.  The August 2003 VA 
examination report notes that the veteran complained of anger 
outbursts at times.  In the August 2006 examination, the 
veteran reported irritability or outbursts of anger, 
hypervigilance, and exaggerated startle response.  Having a 
few symptoms contemplated under the 70 percent rating 
criteria does not justify the assignment of higher rating of 
70 percent.  

The veteran was assigned a GAF score of 55 in April 2006 and 
a GAF score of 41 in August 2003.  The GAF score of 55 
assigned during the April 2006 examination is indicative of 
moderate impairment and is consistent with the assigned 
evaluation of 50 percent.  While the GAF score of 41 is 
indicative of serious impairment, the record reflects that 
the veteran obtained employment in August 2003 and that 
employer described him in May 2005 as a valued employee and 
did not identify any problems associated with the veteran's 
PTSD.  In addition, there is no official correlation between 
GAF scores and any particular rating, to the extent that the 
GAF scores are in conflict with the objective findings 
reported and discussed above, the Board places greater weight 
on the objective clinical findings.  

The veteran's representative argues in the informal hearing 
presentation that the veteran's most recent VA examination, 
conducted in April 2006, was not in conformity with the DSM-
IV, and therefore is a defective examination.  The 
representative claims that the examiner in the April 2006 
failed to explain why the GAF score of 55 assigned in April 
2006 was different from the GAF score of 41 assigned in 
August 2003.  The representative argues that this difference 
should have been explained in light of the fact that the 
veteran's symptoms had worsened over time.  

The Board finds that the report of the April 2006 VA 
examination is in conformity with the DSM-IV.  Although the 
representative claims that the veteran's symptoms have 
worsened, the outpatient treatment records and the most 
recent VA examination report indicate otherwise.  For 
example, the records note that the veteran was suffering from 
depression in July 2002, but in January 2004, his depression 
was noted to be in remission.  Although the outpatient 
treatment records are not in conformity with the DSM-IV 
criteria, the documents are probative of the veteran's 
condition and symptoms over time.  Furthermore, the examiner 
noted in the April 2006 examination report that the veteran 
reported no change emotionally since his last exam.  Despite 
the fact that the examiner did not explain the differences 
between the GAF scores of the two VA examinations, the April 
2006 examination report is thorough and comprehensive.  After 
the veteran was examined, and the examiner provided an 
opinion that the veteran's emotional status was relatively 
stable with occasional anger outbursts without severe 
consequences.  These findings are in conformity with a GAF 
score representing moderate symptoms, which was assigned by 
the examiner.  

The representative also argues that the examiner did not 
comply with 38 C.F.R. § 4.125(b) (2007).  This section states 
that if the prognosis of a mental disorder is changed, the 
rating agency shall determine whether the new diagnosis 
represents progression of the prior diagnosis.  This section 
is irrelevant to the case at hand.  Here, the veteran's PTSD 
diagnosis has not changed.  The veteran was diagnosed with 
PTSD in August 2003, and he continued to be diagnosed with 
PTSD in April 2006.  The April 2006 examiner did not render 
any other psychiatric diagnosis and only changed the GAF 
score assigned, which represents the severity of the disease.

As discussed above, although the veteran has a few symptoms 
contemplated under a 70 percent rating criteria, based on the 
evidence overall, the Board finds that the social and 
occupational impairment from the veteran's PTSD symptoms most 
nearly approximates the reduced reliability and productivity 
contemplated by a 50 percent rating than the greater 
impairment required for a higher rating.  
The Board accordingly finds that a rating higher than 50 
percent is not in order.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 50 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


